Citation Nr: 1810938	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-15 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include pulmonary fibrosis, asbestosis, and silicosis.  


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service with the U.S. Navy from October 1967 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In April 2011, the Veteran testified at a videoconference Board hearing and a transcript is of record.

In December 2011, the Board denied service connection for pulmonary fibrosis/asbestosis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in a September 2012, Order, the Court granted a Joint Motion for Remand (JMR) vacating that decision and remanding it to the Board for action consistent with the directives contained therein.  The case was remanded in September 2013. 

The Board notes that the Veteran has been diagnosed with several respiratory disorders, including chronic obstructive pulmonary disease (COPD), interstitial lung disease, pulmonary hypertension, pulmonary fibrosis, and possible asbestosis.  However he has clearly articulated his wish to limit this appeal.  At his April 2011 Board hearing, he indicated that his claim was specifically for asbestosis and/or pulmonary fibrosis.  A Veteran may limit his or her appeal as they wish.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  Accordingly, consideration herein is limited to the issue of service connection for pulmonary fibrosis/asbestosis.


FINDING OF FACT

The Veteran does not have a diagnosis of asbestosis or any other asbestos-related disease and his currently diagnosed silicosis was not present in service or until many years thereafter and there is no such evidence relating it to service, to include his conceded exposure to asbestos.


CONCLUSION OF LAW

The criteria for establishing service connection for a pulmonary disorder to include asbestosis, pulmonary fibrosis, and silicosis are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated May 21, 2008.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Law and Analysis

The Veteran is seeking service connection for pulmonary symptoms, claimed as asbestosis/pulmonary fibrosis and silicosis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Asbestosis, pulmonary fibrosis, and silicosis are not explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  

As regards claims for service connection based upon asbestos exposure, VA has established certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See Adjudication Procedure Manual, M-21-1, MR, Part IV, Subpart ii, Ch. 2, Section C, Para. No. 9 (Dec. 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The aforementioned Manual provisions note that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis, i.e., asbestosis, being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea, end-respiratory rales over the lower lobe, compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancer of the gastrointestinal tract.

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  After careful consideration of the evidence, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, any reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran claims that his current pulmonary disorders are related to his reported asbestos exposure in service.  His DD 214 indicates that he served aboard the U.S.S. Samuel N. Moore as a boiler man.  He states that he was tasked with replacing asbestos insulation on pipes in the boiler room and that on occasion particles were dislodged and fell on to his bunk.  Therefore his account of in-service asbestos exposure is credible and consistent with the circumstances of his service.  

The claims file also includes evidence that the Veteran was exposed to occupational hazards during his post-service employment while working at a plywood plant, a glass factory, and a plastics plant.  Although he denies exposure to asbestos, he does admit to some chemical or other exposures from these workplaces.  See Board hearing transcript, April 2011.  VA and private treatment records also specifically note exposure to dust/chemicals, dust and fumes, and talc.  See Private treatment record, September 2007; VA treatment records, April 2008, May 2009.  

Service treatment records are entirely negative for any specific complaints related to, or symptoms suggestive of, asbestosis, pulmonary fibrosis or any other respiratory disorder in general.  The Veteran did not indicate any specific respiratory complaints and there are no references to breathing problems or pulmonary impairment of any sort.  During his separation physical in March 1971, the chest and lungs were normal on clinical evaluation and a chest X-ray was within normal limits with no defects noted.

The medical evidence also includes several private and VA treatment records alluding to the Veteran's history of toxic exposures as well as assessments of variously diagnosed respiratory disorders.  Notably, an April 2008 VA treatment record indicates that a diagnosis of occupational lung disease from silica, talc, or asbestos was favored.  This note did not specify asbestos exposure or in-service asbestos exposure as the cause of the Veteran's respiratory disorder.  In November 2008, the Veteran underwent a biopsy of the right upper lobe of the lung, the results of which revealed focal interstitial fibrosis with ill-defined interstitial histiocytes and polarizing crystals, emphysema, and thickened vascular walls suggestive of pulmonary hypertension.  During a January 2009 VA treatment visit, the treatment provider reviewed the November 2008 biopsy report, and noted signs of possible asbestosis.  Specifically, in the assessment section, the treatment provider indicated that the biopsy results showed evidence of foreign body, possibly asbestosis.

Additionally, a February 2009 VA treatment record showed that the Veteran's asbestos exposure likely accounted for his pulmonary fibrosis.  However, the physician did not specifically indicate that it was in-service asbestos exposure or discuss the Veteran's other post-service exposures.  Significantly, the notation of asbestos exposure accompanies a notation that the Veteran had worked in a plastics company.  As a result it is not clear that the physician was linking the Veteran's pulmonary fibrosis to his military service.

The Veteran was afforded a VA examination in February 2009 in connection with his claim for service connection for pulmonary fibrosis/asbestosis.  During the examination, he provided his military history and reported that he served as a boiler man in service.  He also provided his post-military employment history and reported to have worked at a plywood plant, a glass factory and a plastics plant after service.  Upon evaluating the Veteran and reviewing the claims file, to include the November 2008 biopsy results and January 2009 pulmonary note, the VA examiner diagnosed the Veteran with asbestosis, and determined that it was less likely as not caused by or a result of his military service.  The examiner determined that the Veteran's asbestosis was more likely than not due to his post-service occupational history of various exposures while working for a plywood plant, glass factory and plastics plant, but did not provide an explanation as to how she arrived at this conclusion.  

The Veteran underwent additional VA respiratory examination in October 2015.  After reviewing the Veteran's claims file, including service and post-service treatment records, and conducting an examination, the examiner diagnosed silicosis.  Also considered were the Veteran's past respiratory assessments, including a lung biopsy from 2011 which showed epitheloid granulomas without necrosis and polarizing crystals suggestive of silica and a recent CT scan from 2015, which showed pulmonary nodules and mediastinal/hilar lymphadenopathy suggestive of sarcoidosis.  Differential considerations included pneumoconiosis such as silicosis and granulomatous disease on a background of respiratory bronchiolitis-associated interstitial lung disease.  On the basis of these findings, the examiner found no evidence suggestive of asbestosis but rather determined the findings were indicative of silicosis. 

In an October 2016, addendum to that report, the examiner confirmed the diagnosis of silicosis and reiterated the previous conclusion that there was no evidence suggestive of asbestosis.  The rationale for the opinion was based on specific evidence including the lung biopsy in 2008, which showed focal interstitial fibrosis with ill-defined interstitial histiocytes, polarizing crystals, and thickened vascular wall suggestive of pulmonary hypertension and emphysema.  A biopsy from August 2011 showed epitheloid granulomas without necrosis and polarizing crystals suggestive of silica; pulmonary function tests (PFT) from July 2012 showing mild restrictive ventilatory defect; and a CT scans from January and December 2015 which showed numerous pulmonary nodules and mediastinal/hilar lymphadenopathy suggestive of sarcoidosis.  Differential considerations also include pneumoconiosis such as silicosis and granulomatous disease on a background of respiratory bronchiolitis associated interstitial lung disease.

Citing to several medical resources, the examiner explained that the biopsy findings of fibrosis and polarizing crystals are consistent with silicosis.  He noted that pulmonary nodules are a characteristic response to the more fibrogenic dusts, of which silica is the most well-known, and tend to form along and around the lymphatic channels in the lung and are also seen in the lymph nodes draining the lung.  The examiner explained that the silicotic nodule is the classic nodule and is sharply circumscribed from the surrounding tissues and the collagen has a whorled "onion skin" appearance in which varying amounts of dust are embedded.  Polarizing microscopy usually shows crystalline particles, consistent with silica, in the centers and periphery of these lesions.

The examiner went on to explain that pleural disease is the most commonly encountered manifestation of asbestos-related disease.  The pleurae are thought to be more sensitive to asbestos than the lung parenchyma.  Pleural disease can occur as pleural effusion, plaques, or thickening, as well as atelectasis.  In asbestosis, findings would include pleural plaques.  All cases with asbestos-related pleural disease have, by definition, some pleural involvement.  Parietal pleural plaques in the mid lung are the most common asbestos-related disorder and are usually bilateral.  Pleural calcification occurs in about 50 percent of cases of asbestos-related disease.  Later manifestations of pleural disease, calcification, may occur in plaque or diffuse pleural thickening.  Pleural effusion alone may occur early in the disease (first 20 years) in about three percent of cases.  In contrast to silicosis, hilar lymph nodes are rarely affected.  The examiner then specifically noted that in the Veteran's case there were no pleural plaques, pleural calcification, pleural thickening, or pleural effusion noted on the imaging.

In this case, there is no medical evidence indicating that the Veteran currently has asbestosis.  The 2015 VA examiner found insufficient clinical evidence to warrant a diagnosis of asbestosis or any other disease that is commonly associated with asbestos exposure.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  While some doctors who evaluated the Veteran prior to this examination either suspected asbestosis, or concluded that he did have asbestosis by making such a diagnosis, the 2015 VA examiner basically discounted these previous diagnoses on the basis that there were no radiological findings of pleural plaques, pleural calcification, pleural thickening, or pleural effusion consistent with asbestos or asbestosis.  

In this case, the Board finds the 2015 VA opinion and 2016 addendum together are highly probative as they are based upon a complete review of the claims file, set out the most helpful and complete discussion of the medical questions, and are supported by adequate rationale.  In providing rationale, the examiner considered the course of the Veteran's respiratory complaints and symptoms, the results of diagnostic testing, and reviewed medical resources in support of the conclusion.  

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall record shows that the diagnosis was in error that holding would not apply.  The Board is not concluding that the Veteran was not exposed to asbestos during service, but, the competent medical evidence indicates that he does not have the disability for which service connection is sought, so there can be no valid claim. 

The Board is also unable to attribute any other diagnosed pulmonary disorder, including pulmonary fibrosis and silicosis, to his military service.  As has been noted above, service treatment records contain no respiratory complaints.  Moreover pertinent complaints do not arise in post-service treatment records until 2009, almost 40 years after service.  The prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, there is no competent evidence linking the post-service pulmonary fibrosis or silicosis to the Veteran's military service decades earlier.

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed disorder and service, the Board notes determining the etiology of pulmonary fibrosis and silicosis (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the complexities of the respiratory system, the potential causes of such disorders and so is beyond the scope of knowledge of a lay person.  

In this case, the facts are complex enough that the Veteran's current assertions regarding her symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his pulmonary fibrosis and silicosis, the probative value of his opinion is outweighed by that of the VA examiners, who clearly do have the expertise, training and education to address such etiology.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).

ORDER

Entitlement to service connection for pulmonary fibrosis/asbestosis is denied.


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


